Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Exhibit 10.29

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT is made and entered into this 5th day of
December, 2012, by and between: DURECT CORPORATION, a Delaware corporation
(hereinafter referred to as the “LICENSEE”) with its principal place of business
at 10260 Bubb Road, Cupertino, CA 95014, and VIRGINIA COMMONWEALTH UNIVERSITY
INTELLECTUAL PROPERTY FOUNDATION (hereinafter referred to as the “LICENSOR”),
and with its principal place of operation at Virginia Commonwealth University,
800 E. Leigh Street, Suite 3000, Richmond, Virginia 23298-0568.

WHEREAS, LICENSOR is charged with management and licensing of intellectual
properties developed at Virginia Commonwealth University (“VCU”) and, under VCU
intellectual property policy, inventions made by employees of VCU or made using
the facilities of VCU are required to be assigned to VCU and managed by
LICENSOR;

WHEREAS, VCU and/or the United States Department of Veterans Affairs
(hereinafter called “VA”) are joint or sole owners of all right, title, and
interest in patent applications and inventions and know-how associated with the
VCU Invention Disclosures as listed in Appendix A attached hereto and made a
part hereof, and other LICENSED TECHNOLOGY (defined herein).

WHEREAS, LICENSOR and the VA are parties to an Inter-Institutional Agreement
(the “IIA” attached as Appendix C) dated [* * *] which provides that LICENSOR is
authorized to (a) negotiate, execute and administer license agreements granting
rights to LICENSED PATENT RIGHTS (defined herein) on behalf of VA and
(b) receive on behalf of VA amounts paid in consideration of such grant of
rights and to share a portion of such amounts with VA;

WHEREAS, LICENSOR and LICENSEE entered into an Option Agreement on [* * *]
(hereinafter “Option Agreement”) and an Amendment to the Option Agreement
effective [* * *], and LICENSEE has exercised its right to license LICENSED
TECHNOLOGY and LICENSED PATENT RIGHTS;

WHEREAS, among other things, this Agreement is intended to implement the binding
terms set forth in the Term Sheet Appendix to Option Agreement signed by the
parties and dated [* * *];

WHEREAS LICENSEE is desirous of acquiring from LICENSOR certain rights set forth
below and LICENSOR wishes to grant licenses to such rights to LICENSEE as set
forth herein;

NOW, THEREFORE, in consideration of the promises and the covenants set forth
herein, LICENSOR and LICENSEE agree as follows:

I. DEFINITIONS

The following definitions shall apply in the interpretation of this Agreement.

1.1 “AFFILIATE” of any company means any corporation which, directly or
indirectly, controls or is controlled by, or is under direct or indirect common
control with, such company; and for the purposes of this definition “control”
(including “control by” and “under common control with”) as used with respect to
any corporation or company, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such corporation or company, through the ownership of more than 50% of the
voting shares.

 

1



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.2 “CALENDAR QUARTER” means the three-month period ending
March 31, June 30, September 30, or December 31 in any year.

1.3 “CDA” shall have the meaning ascribed to such term in Section 9.12.

1.4 “COLLABORATION IMPROVEMENTS” means IMPROVEMENTS not falling under the SRA
TECHNOLOGY, that are developed, generated, made, conceived or reduced to
practice jointly by or on behalf of INVENTOR(S) and NON-INVENTOR(S).

1.5 “COMMERCIALLY REASONABLE EFFORTS” shall mean [* * *].

1.6 “Dual Appointment Personnel or DAP” shall mean any person who is employed by
both VCU and VA, or [* * *].

1.7 “EFFECTIVE DATE” shall mean the date of the Agreement set forth above.

1.8 “FIELD OF USE” shall mean all fields of use.

1.9 “Force Majeure” shall have the meaning ascribed to such term in Section 9.9.

1.10 “IMPROVEMENT(S)” means [* * *].

1.11 “Indemnitees” shall have the meaning ascribed to such term in Section 9.5.

1.12 “INVENTOR(S) means [* * *].

1.13 “INVENTOR IMPROVEMENT(S)” means [* * *].

1.14 “Joint Patents” shall have the meaning ascribed to such term in
Section 8.2.

1.15 “Liabilities” shall have the meaning ascribed to such term in Section 9.5.

1.16 “LICENSED PATENT RIGHTS” shall mean [* * *].

1.17 “LICENSED PRODUCTS” shall mean any product or process in the FIELD OF USE
embodying LICENSED TECHNOLOGY or that incorporates, is covered, disclosed or
claimed by, or is made, in whole or part, by the use of the LICENSED PATENT
RIGHTS.

1.18 “LICENSED TECHNOLOGY” shall mean and include:

 

  (i) the technologies, inventions and know-how associated with the [* * *],

 

  (ii) SRA TECHNOLOGY, INVENTOR IMPROVEMENT(S), COLLABORATION IMPROVEMENTS and
any NON-INVENTOR IMPROVEMENT(S) that LICENSEE elects to add to this AGREEMENT
under Section 2.3,

 

2



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

  (iii) any and all non-patented or non-patent pending technical information,
formulations, compounds, compositions, products, processes, know-how, trade
secrets, data, specifications, methods of manufacture or use including but not
limited to [* * *] and other proprietary information, that are:

 

  a. controlled by VCU, and

 

  b. related to the VCU Invention Disclosures listed in Appendix A, and

 

  c. developed, generated, made, conceived or reduced to practice by or on
behalf of INVENTOR(S), alone or with others, during the course of research
conducted by them, in accordance with Section 2.3.

[* * *] and

 

  (iv) Other technologies, inventions and know-how associated with the VCU
Invention Disclosures listed in Appendix A that were discovered or invented by
or on behalf of INVENTOR(S) as of the EFFECTIVE DATE, including the following:
[* * *].

1.19 “MAJOR MARKET” means [* * *].

1.20 “NET SALES” shall mean the amounts received by LICENSEE and its AFFILIATES
and SUBLICENSEES from the commercial use of LICENSED PRODUCTS, or the commercial
sale of LICENSED PRODUCTS, from non-AFFILIATED third parties in arm’s length
transactions, less, to the extent such deductions or allowances can be
documented by LICENSEE: (i) shipping costs (including freight, postage, handling
and standard transportation charges such as insurance and packing and
distribution charges), (ii) allowances or credits because of returned, rejected
or recalled LICENSED PRODUCTS as actually allowed, (iii) other discounts,
credits and allowances including normal and customary quantity discounts, cash
discounts (including discounts for prompt payment), and customary trade
promotional allowances and credits (including adjustments such as those granted
on account of co-pay reduction programs, price adjustments, billing errors,
damaged goods, rebates, chargeback rebates, fees, reimbursements or similar
payments granted or given to wholesalers or other distributors, buying groups,
healthcare insurance carriers, group purchasing organizations, managed health
care organizations, wholesalers, pharmacy benefit management or similar
organizations, federal, state/provincial, local and other governments, including
their agencies, trade customers or other institutions), and discounts mandated
by or granted in response to laws or regulations, retroactive price reductions
or rebates paid or credited to any governmental authority or agency or third
party payor, administrator or contractee, including in respect of any government
subsidized program (including without limitation Medicare and Medicaid rebates),
and (iv) taxes including import, export, use, excise and sales taxes, tariffs
and duties (including customs duties) and other governmental charges imposed on
the importation, use or sale of LICENSED PRODUCTS (including without limitation,
value-added and withholding taxes). [* * *]

1.21 “NON-INVENTOR(S)” means any VCU/ VA Personnel who is not an INVENTOR.

1.22 “NON-INVENTOR IMPROVEMENT(S)” means [* * *].

1.23 “Patent Prosecution Costs” shall have the meaning ascribed to such term in
Section 4.5.

1.24 “Proprietary Information” means [* * *].

1.25 “Royalty Holiday” shall have the meaning ascribed to such term in
Section 3.5.

1.26 “SRA” means the Sponsored Research Agreement by and between VCU and
LICENSEE, effective [* * *].

 

3



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.27 “SRA TECHNOLOGY” means PROJECT TECHNOLOGY (defined in the SRA) and any
technology, data, ideas, inventions, discoveries and IMPROVEMENTS, and the
intellectual property rights therein and thereto including PROJECT PATENT RIGHTS
(defined in the SRA) and enforcement rights, that are developed, generated,
made, conceived or reduced to practice, in whole or in part, by INVENTOR(S),
alone or with others, directly or indirectly in the performance or as a result
of the SRA Project (defined in the SRA).

1.28 “SUBLICENSEE” shall mean any non-affiliated third party to whom LICENSEE
has granted a SUBLICENSE. SUBLICENSEE shall also mean any non-affiliated third
party to whom a SUBLICENSEE has granted a SUBLICENSE. “SUBLICENSE” shall mean an
agreement in which LICENSEE or SUBLICENSEE (i) grants any of the rights licensed
to LICENSEE hereunder, or (ii) agrees not to assert such rights or to sue,
prevent or seek a legal remedy for the practice of any of the rights licensed to
LICENSEE hereunder. Notwithstanding the foregoing, a SUBLICENSEE shall not mean
a successor entity or an entity that acquires all or substantially all of the
stock, business or assets of LICENSEE, or all or substantially all of the stock,
business or assets of LICENSEE that relate to the LICENSED TECHNOLOGY or
LICENSED PATENT RIGHTS, whether by acquisition, merger, sale of stock, sale of
assets or otherwise.

1.29 “SUBLICENSING REVENUE” shall mean payments or fair market value of non-cash
consideration received by LICENSEE from a SUBLICENSEE under and in consideration
for its SUBLICENSE, including if applicable, license issue fees and other
licensing fees, milestone payments or other payments. [* * *] [* * *] To
determine the basis on which SUBLICENSING REVENUE is to be calculated, the
following amounts shall be excluded, [* * *].

1.30 “VALID CLAIM” shall mean a claim of an issued and unexpired patent within
the LICENSED PATENT RIGHTS that has not been (i) cancelled with prejudice,
(ii) declared invalid or unenforceable by decision of a court of competent
jurisdiction or other governmental authority, (iii) admitted to be invalid or
unenforceable through reissue, disclaimer, or otherwise, or (iv) abandoned.

II. GRANT

2.1 LICENSOR hereby grants to LICENSEE an exclusive, royalty bearing, worldwide
license under LICENSED TECHNOLOGY and LICENSED PATENT RIGHTS to develop, make,
have made, use, offer to sell, sell, export and import LICENSED PRODUCTS and to
use, practice and otherwise exploit methods embodying LICENSED TECHNOLOGY and/or
that are disclosed in, covered or claimed by LICENSED PATENT RIGHTS, with the
right to SUBLICENSE others through multiple tiers of sublicensees under the
terms of Article VIII, throughout the term hereof in the FIELD OF USE. This
grant shall be subject to the payment by LICENSEE to LICENSOR of all
consideration as provided in this Agreement, and shall be further subject to the
rights retained by LICENSOR, VCU, and VA:

 

  (a) subject to Section 9.20, publish the scientific findings from research
related to LICENSED PATENT RIGHTS,

 

  (b) to practice under the LICENSED PATENT RIGHTS for internal educational,
research, and other internal non-commercial purposes, except that such purposes
shall not include any testing or other use in humans without the LICENSEE’s
prior written consent which may be withheld in its sole discretion. LICENSOR
will not file for any regulatory approvals to test or market any LICENSED
PRODUCTS anywhere in the world,

 

4



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

  (c) Subject to the limitations set forth in Section 2.1(b) above, such
reservation shall include the right to extend such right to practice under the
LICENSED PATENT RIGHTS for internal educational and research purposes (but not
for patient care and treatment, or any other internal purpose) to subsequent
employers of any of the INVENTORS, but only to the extent that such employers
are not-for-profit organizations, and

 

  (d) For biological materials and/or research tools that are covered under the
LICENSED TECHNOLOGY and could be considered a NIH-funded research resource
(collectively and hereinafter “Materials”), such reservation shall further
include the right to provide such Materials and to grant licenses under the
LICENSED PATENT RIGHTS, to not-for-profit and governmental institutions for
their non-commercial, internal research and scholarly use only, in accordance
with the NIH Guidelines for Obtaining and Disseminating Biomedical Research
Resources (as published in the U.S. Federal Register / vol. 64, No. 246 -
12/23/99). Notwithstanding the foregoing, the parties understand and agree
that[* * *]are not and shall not be deemed Materials under this Section 2.1(d).

 

  (e) LICENSOR agrees to notify LICENSEE in writing no less than [* * *] prior
to taking any of the actions described in Sections 2.1(c) or 2.1(d) above.

 

  (f) Under the IIA, VA is obligated to receive and treat as confidential,
LICENSEE’s Proprietary Information that LICENSOR provides to the VA in
fulfillment of its obligations under the IIA and not disclose such Proprietary
Information without the prior written consent of LICENSOR. LICENSOR shall
promptly notify LICENSEE in writing if during the term hereof, the IIA is
amended, expires or terminates, or if the confidentiality obligations of VA
under the IIA change.

2.2 Notwithstanding anything herein to the contrary, any and all licenses and
other rights granted hereunder are limited by and subject to the rights and
requirements of the United States Government which may attach as a result of
Government sponsorship of research at VCU, in which the invention covered by the
LICENSED PATENT RIGHTS was conceived or reduced to practice, as set forth in 35
U.S.C. §§200-206, 37 C.F.R. Part 401 and in the relevant Government research
contracts with VCU, and as such rights and requirements may be amended or
modified by law. To the extent applicable, such rights and requirements include
without limitation (i) the grant of a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on behalf of
the Government any of the LICENSED PATENT RIGHTS throughout the world (as set
forth in 35 U.S.C. §202(c)(4)), and (ii) the requirement that LICENSED PRODUCTS
used or sold in the United States will be manufactured substantially in the
United States (as set forth in 35 U.S.C. §204).

 

2.3 LICENSOR shall promptly disclose to LICENSEE in writing, [* * *]

III. PAYMENT PROVISIONS

3.1 In consideration for the rights, privileges and licenses granted under this
Agreement, the LICENSEE shall pay to LICENSOR the fees and royalties specified
in Article IV and Appendix B, attached hereto and incorporated herein by
reference.

 

5



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

3.2 With each report submitted under Section 5.2 of this Agreement, LICENSEE
shall make all payments to LICENSOR that are due and payable under Article III
of this Agreement. If no royalties are due, LICENSEE shall so report.

3.3 LICENSEE shall be obligated to pay royalties on all NET SALES of LICENSED
PRODUCTS that are sold commercially under this license as described in Appendix
B [* * *]. LICENSEE shall continue to make reports concerning royalties on NET
SALES of LICENSED PRODUCTS payable in accordance with Article III after
termination of the license, until such time as all such LICENSED PRODUCTS
produced under the license and sold pursuant to Section 7.5, have been sold or
destroyed. [* * *] the submittal of each post-termination report, LICENSEE shall
pay LICENSOR all applicable royalties.

3.4 All payments due the LICENSOR must be paid in U.S. currency to the LICENSOR.
The LICENSEE must convert NET SALES invoiced in foreign currency into equivalent
U.S. currency at the exchange rate for the foreign currency [* * *]. Royalty
payments shall be based on NET SALES of LICENSED PRODUCT in any country where a
VALID CLAIM of a LICENSED PATENT RIGHT covering a LICENSED PRODUCT or its
manufacture, use or sale is in effect, and on NET SALES of LICENSED PRODUCT in a
country to which the LICENSED PRODUCT has been exported, but no VALID CLAIM of a
LICENSED PATENT RIGHT covers the LICENSED PRODUCT or its manufacture, use or
sale in such country of sale, but the LICENSED PRODUCT was produced in a country
where a VALID CLAIM of a LICENSED PATENT RIGHT covering the manufacture of such
LICENSED PRODUCT was in effect at the time of such manufacture. LICENSEE agrees
to pay interest of [* * *], on any delinquent undisputed payments to LICENSOR.
LICENSEE shall calculate the correct late payment charge, and shall add it to
each such late payment.

3.5 Royalty Holiday. LICENSEE shall not be obligated to pay royalties to
LICENSOR hereunder with respect to a LICENSED PRODUCT while there is a pending
third party claim of actual or alleged infringement or misappropriation of
intellectual property rights as a result of the composition of matter,
manufacture, use, sale, offer for sale or import of such LICENSED PRODUCT (such
period of time to be referred to as a “Royalty Holiday”). After such third party
claim has been finally resolved (either through a final and binding settlement
or by a determination by a court of competent jurisdiction from which an appeal
cannot be taken), LICENSEE’s royalty payment obligation shall recommence and any
royalty payments that accrued but were not paid to LICENSOR during such Royalty
Holiday shall be paid to LICENSOR subject to and in accordance with Appendix B,
subsection 2(d). For the purposes of clarity, such Royalty Holiday is only
applicable when the alleged infringement pertains to the LICENSED TECHNOLOGY
licensed to LICENSEE under this Agreement and does not apply when aspects of the
LICENSED PRODUCT not relating to the LICENSED TECHNOLOGY are alleged to
infringe.

IV. DILIGENCE AND PATENT PROSECUTION

4.1 The LICENSEE will use its COMMERCIALLY REASONABLE EFFORTS to bring one or
more LICENSED PRODUCTS to market and to market LICENSED PRODUCTS throughout the
life of this Agreement. It is agreed that LICENSEE may meet its obligations
under Sections 4.1 and 4.2 of this Article IV through one or more AFFILIATES,
SUBLICENSEES, co-promoters, sales representatives, distributors and/or
subcontractors. Moreover, LICENSEE shall not be required to obtain regulatory
approval for, or market and sell, LICENSED PRODUCTS in countries other than
those where, in LICENSEE’s reasonable opinion, there is a significant market for
LICENSED PRODUCTS.

 

6



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

4.2 To be in compliance with Section 4.1, the LICENSEE must meet the following
diligence requirements:

[* * *]

4.3 Article IV is a material term of this Agreement, without which the license
granted under Article II would not have been made, and the LICENSEE’s failure to
perform in accordance with Sections 4.1 and 4.2 would constitute a material
breach of this Agreement.

4.4 LICENSOR shall have exclusive responsibility for the preparation, filing,
prosecution, and maintenance of the LICENSED PATENT RIGHTS, including choice of
patent counsel; [* * *]. LICENSOR shall keep LICENSEE fully informed of the
preparation and filing of patent applications and of patent prosecution and the
maintenance of patents in relation to the LICENSED PATENT RIGHTS, and LICENSEE
shall be given an opportunity to review and provide input with respect thereto,
including the right to comment on strategy and prosecution and make suggestions
for claims, and LICENSOR agrees to take into account LICENSEE’s input. Without
limiting the foregoing, LICENSOR shall send to LICENSEE and LICENSEE shall
receive drafts of proposed patent applications, patent office responses and
foreign counsel instructions at least [* * *] before their submission. LICENSOR
shall provide LICENSEE with all reasonable opportunities, including direct
access to LICENSOR’s patent counsel, to participate in the drafting of
applications, petitions, responses to office actions and other inquiries of
patent examining authorities, and in the conduct of interviews with, and other
oral arguments to, such authorities. LICENSEE shall also have the right to make
requests to LICENSOR as to when and where to file patent applications,
continuations, divisionals, continuations-in-part, substitutes, renewals,
reissues, extensions, confirmations, reexaminations and registrations with
respect to the LICENSED PATENT RIGHTS and LICENSOR will [* * *].

4.5 LICENSEE shall reimburse [* * *], not already reimbursed by LICENSEE,
incurred by LICENSOR after [* * *] and not already reimbursed by LICENSEE as of
the EFFECTIVE DATE, and during the term of this Agreement by LICENSOR in filing,
prosecuting and maintaining the LICENSED PATENT RIGHTS (the “Patent Prosecution
Costs”), within [* * *]. [* * *].

4.6 LICENSOR or its patent counsel shall inform LICENSEE [* * *] (in writing,
including via email) as to all developments with respect to the LICENSED PATENT
RIGHTS on a worldwide basis, including all actions necessary for the filing,
prosecution, issuance and maintenance of LICENSED PATENT RIGHTS (including [* *
*] furnishing LICENSEE with copies of all correspondence in relation thereto
including copies of communications from the Patent and Trademark Office,
including foreign patent offices, and correspondence from foreign patent
counsel) and shall [* * *] furnish to LICENSEE copies of all papers received and
filed in connection with the prosecution thereof in sufficient time for LICENSEE
to comment thereon. LICENSEE shall [* * *] instruct LICENSOR in writing whether
to take such action [* * *]. [* * *].

4.7 If LICENSOR decides to file patent applications, continuations, divisionals,
continuations-in-part, substitutes, renewals, reissues, extensions,
confirmations, reexaminations or registrations with respect to the LICENSED
PATENT RIGHTS in any countries other than those countries where LICENSEE has
directed LICENSOR to file under Section 4.4, [* * *] shall be responsible for [*
* *] associated with the LICENSED PATENT RIGHTS in such countries. If LICENSEE
declines to pay [* * *], LICENSOR shall have the right to (i) [* * *] or (ii) [*
* *]. In the former case, [* * *]. In the latter case [* * *].

 

7



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

4.8 If LICENSOR decides to abandon prosecution or maintenance of any patent
application or patent within the LICENSED PATENT RIGHTS in a country where
LICENSEE has requested LICENSOR to make and maintain such filing or patent,
LICENSOR shall provide LICENSEE written notice of LICENSOR’s intent to abandon
such application or patent in sufficient time to permit LICENSEE in its
discretion to continue such prosecution or maintenance. In such event, LICENSEE
shall have the right to continue prosecution of said application, or maintenance
of such patent [* * *], on behalf of LICENSOR and LICENSEE. In such event,
LICENSOR shall execute all documents and perform such acts [* * *] for LICENSEE
to continue such prosecution or maintenance. LICENSOR shall also notify LICENSEE
in writing if LICENSOR decides not to file any patent applications,
continuations, divisionals, continuations-in-part, substitutes, renewals,
reissues, extensions, confirmations, reexaminations or registrations with
respect to any of the LICENSED PATENT RIGHTS which may be suggested by LICENSEE.
Such notice shall be given in sufficient time to permit LICENSEE in its
discretion to prepare such filings, in which case LICENSOR shall execute all
documents and perform such acts [* * *] for LICENSEE to make such filings.

4.9 LICENSEE shall reimburse Patent Prosecution Costs as follows: [* * *].

4.10 LICENSOR shall have the right to [* * *] terminate this Agreement in the
event that [* * *].

V. REPORTING OBLIGATIONS

5.1 Progress Report. On or before [* * *] until the [* * *], LICENSEE shall make
a written [* * *] report to LICENSOR covering [* * *] regarding the progress of
LICENSEE, its AFFILIATES and/or SUBLICENSEES toward commercialization of
LICENSED PRODUCTS, [* * *]. Such report shall include [* * *]. After the first
commercial sale of the first LICENSED PRODUCT, LICENSEE’s reporting obligations
to LICENSOR shall be as set forth in Section 5.2.

5.2 LICENSEE, [* * *] following the first commercial sale of a LICENSED PRODUCT,
shall deliver to LICENSOR true and accurate reports, pertaining to NET SALES of
LICENSED PRODUCTS as follows:

[* * *]

5.3 LICENSEE shall keep full, true and accurate books of account for the purpose
of showing the amounts payable to LICENSOR hereunder. Said books of account
shall be kept at LICENSEE’s principal place of business. No more frequently than
[* * *], LICENSOR, at its expense, may [* * *], have reviewed such books of
account at LICENSEE’s principal place of business, to verify the accuracy of
LICENSEE’S payments made hereunder. Such review shall be performed by an
independent third party certified public accounting firm designated by LICENSOR
and [* * *] acceptable to LICENSEE, during regular business hours and under
conditions of confidentiality. Under no circumstances shall LICENSOR or the
independent third party certified public accounting firm have access to any of
the books and records of any SUBLICENSEE. LICENSOR may, however, require that
LICENSEE perform or have performed, [* * *], a review of a SUBLICENSEE’s books
of account to verify the accuracy of payments made by a SUBLICENSEE to LICENSEE
under any SUBLICENSE, the costs and expenses of which shall be reimbursed by
LICENSOR. Such verification by LICENSOR hereunder may be conducted for [* * *]
following [* * *]. [* * *] If such inspection reveals any overpaid amounts,
LICENSEE can deduct such amounts from future royalty payments owed to LICENSOR.

 

8



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

VI. INFRINGEMENT

6.1 LICENSEE acknowledges and agrees that other than as expressly provided for
in this Agreement, [* * *]. LICENSOR and LICENSEE shall promptly notify the
other party in writing with respect to any claim, suit or other action brought
by a third party alleging that the composition of matter, manufacture, use,
import, offer for sale or sale of a LICENSED PRODUCT infringes or
misappropriates any third party intellectual property rights. In the event of a
third party infringement action against either party with respect to any
LICENSED PRODUCTS that are developed, manufactured, marketed or sold by or on
behalf of LICENSEE, LICENSEE will, subject to subsections (i) through (iii) of
Section 9.5, defend LICENSOR, [* * *]. LICENSEE shall indemnify, defend and hold
VCU, VA and LICENSOR harmless from any judgment to the extent resulting from the
infringement of third party intellectual property rights by LICENSED PRODUCTS
that are developed, manufactured, marketed or sold by or on behalf of LICENSEE,
and [* * *] shall pay any damages awarded in any such judgment against
Indemnitee (as defined in Section 9.5), except where such damages are
attributable to the negligence, intentional misconduct, violation of law or
regulation or breach of this Agreement by any Indemnitee or VCU/VA Personnel.
LICENSOR will cooperate as requested by LICENSEE, [* * *]. No settlement,
consent judgment, or other voluntary final disposition of any suit that would
affect the validity, scope or enforceability of the LICENSED PATENT RIGHTS, by
estoppel, admission or otherwise, or the LICENSOR’s rights in or to same, may be
entered into without the consent of LICENSOR, not to be unreasonably withheld,
delayed or conditioned such as upon additional consideration.

6.2 LICENSEE and LICENSOR shall promptly inform each other in writing of any
alleged infringement of the LICENSED PATENT RIGHTS by a third party.

6.3 During the term of this Agreement, LICENSEE will have the primary right, but
shall not be obligated, to prosecute at its own expense all enforcement actions
against alleged or actual infringements of the LICENSED PATENT RIGHTS and, in
furtherance of such right, LICENSEE may include LICENSOR, as a party plaintiff
in any such suit, provided that [* * *]. LICENSEE’s right also includes without
limitation, the right to defend any action for declaratory judgment of
non-infringement or invalidity, and instituting, defending and settling all
infringement and declaratory judgment actions [* * *] and through counsel of its
own choosing. LICENSOR shall provide reasonable assistance to LICENSEE with
respect to any such suits. If LICENSOR is not requested by LICENSEE to be
included in any such suit, LICENSOR shall have the right to participate with
counsel of its own choosing and at its own expense, in any action or suit under
this Section 6.3. If LICENSOR makes any statements other than to LICENSEE or
LICENSOR’s counsel regarding the infringement of LICENSED PATENT RIGHTS,
LICENSOR shall be solely responsible for the costs and expenses of any
declaratory judgment action relating thereto.

6.4 LICENSEE shall have [* * *] after having been notified of any alleged
infringement to investigate whether infringement can be established or if an
enforcement action should be taken. If LICENSEE determines that infringement
exists, or that any action should be taken, then it shall have an additional [*
* *] to negotiate in good faith with the alleged infringer to resolve the
dispute or, at LICENSEE’s election, to commence prosecuting an infringement
action (the filing period). If LICENSEE (a) at any time decides not to pursue an
action against the alleged infringer, or (b) fails to commence negotiating or
prosecuting an action before the end of the filing period, then LICENSEE shall
notify LICENSOR of its intention not to bring suit against any alleged
infringer. In those events only, LICENSOR shall have the right, but shall not be
obligated, to prosecute at its own expense any infringement of the LICENSED
PATENT RIGHTS, and LICENSEE hereby agrees at its discretion and upon terms to be
mutually agreed by the parties, to either be named as a plaintiff in any such
proceedings or to assign its rights to sue for infringement. LICENSOR shall pay
all of LICENSOR’s costs and reasonable attorney fees incurred in such action
brought by LICENSOR under this Section 6.4. No settlement, consent judgment, or
other voluntary final disposition of the suit shall be entered into without

 

9



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

the prior written consent of LICENSEE, which consent shall not be unreasonably
withheld, and LICENSOR may not settle any such action whereby LICENSOR grants a
license to a third party under any LICENSED PATENT RIGHTS without the prior
written consent of LICENSEE, which consent may be withheld by LICENSEE in its
sole discretion.

6.5 In the event that LICENSOR shall undertake the enforcement and/or defense of
the LICENSED PATENT RIGHTS by litigation, any monetary recovery by LICENSOR
shall be [* * *] between LICENSOR and LICENSEE, after each party recovers its
attorneys fees and court costs and other related outside documented costs and
expenses. In the event that LICENSEE undertakes the enforcement and/or defense
of the LICENSED PATENT RIGHTS by litigation, any monetary recovery by LICENSEE
shall be [* * *].

6.6 Each party will promptly notify the other party in writing if such party
institutes any action or suit with regard to third party infringement of the
LICENSED PATENT RIGHTS, and will in a timely manner keep the other party
informed with regard to such action or suit and any related proceedings. [* * *]
Distribution of any recovered amounts shall be governed by Section 6.5. In any
infringement suit that either party may institute to enforce the LICENSED PATENT
RIGHTS pursuant to this Agreement, the other party hereto shall, at the request
of the party initiating such suit and upon reasonable notice, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information samples, models,
specimens and the like.

6.7 LICENSEE shall have the sole right, subject to approval by LICENSOR, which
shall not be unreasonably withheld, delayed or conditioned such as upon
additional consideration, in accordance with the terms and conditions herein, to
grant a SUBLICENSE to any alleged infringer under the LICENSED PATENT RIGHTS.
Prior to the payment by LICENSEE to LICENSOR of any SUBLICENSING REVENUE based
on amounts received from an alleged infringer as specified in Article III,
LICENSOR shall be reimbursed for any and all documented out-of-pocket expenses
incurred by it, if any, in connection with any suit or action against the
alleged infringer, prior to the grant of the SUBLICENSE to the alleged
infringer.

6.8 In the event that any legal action brought by a third party alleging
invalidity or noninfringement of any of the LICENSED PATENT RIGHTS is brought
against LICENSEE or LICENSOR or VCU, LICENSEE, at its option, shall have the
right within [* * *], to intervene and take over the sole defense of the action
at its own expense. If LICENSEE chooses not to intervene, LICENSOR shall have
the option to intervene and take over the sole defense at its own expense.

VII. TERM AND TERMINATION

7.1 This Agreement is in full force and effect from the EFFECTIVE DATE and
remains in effect until the expiration of the last to expire LICENSED PATENT
RIGHTS, unless sooner terminated by operation of law or by acts of either of the
parties in accordance with the terms of this Agreement. On and after the
expiration of this Agreement, LICENSEE shall have a fully paid up, royalty-free,
irrevocable, perpetual, worldwide, fully sublicensable, [* * *] right and
license to use, practice or have practiced, and otherwise exploit the LICENSED
TECHNOLOGY in the FIELD OF USE.

7.2 LICENSEE may terminate this Agreement at any time for any reason or no
reason by giving LICENSOR [* * *] written notice. In the event of termination of
this Agreement by LICENSEE, LICENSEE shall have no further rights under this
Agreement; however, LICENSEE will remain obligated for any royalties due or fees
accrued or other expenses incurred for which LICENSEE is responsible hereunder,
up until the date of termination including royalty on NET SALES of inventory of
LICENSED PRODUCTS in stock after the date of termination.

 

10



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

7.3 LICENSOR may terminate this Agreement upon written notice to LICENSEE if
LICENSEE commits a material breach or a material default in the performance of
LICENSEE’s obligations under this Agreement and, within [* * *] after receipt of
written notice of such material breach or material default from LICENSOR [* *
*], LICENSEE fails to cure such material breach or material default. Examples of
such a material breach or material default include:

[* * *]

7.4 [* * *]

7.5 On any termination of this Agreement, LICENSEE and/or its AFFILIATES or
SUBLICENSEES shall have the right to continue to sell out all remaining stocks
of LICENSED PRODUCTS under the terms and conditions of this Agreement, provided
LICENSEE pays LICENSOR the royalties due and payable on NET SALES of such
LICENSED PRODUCTS as provided for herein.

7.6 In the event LICENSEE allows the insurance coverage that is required to be
maintained under Section 9.6 to lapse, LICENSEE must notify LICENSOR in writing
as soon as practicable. If LICENSEE fails to notify LICENSOR of such lapse
within [* * *], this Agreement and the licenses granted herein shall immediately
and automatically terminate without notice. Upon such notification by LICENSEE
to LICENSOR, LICENSEE will have [* * *] to correct such lapse by obtaining the
required insurance. If LICENSEE fails to correct such lapse in [* * *], this
Agreement and the licenses granted herein shall immediately and automatically
terminate without notice.

Upon termination of this Agreement as provided for in this Section 7.6, LICENSEE
shall have the right to reinstate the effectiveness of this Agreement by
obtaining the required insurance, whereupon this Agreement shall automatically
become effective as of the date of reinstatement of said insurance, and shall
remain in full force and effect without any further action of the parties hereto
until termination or expiration of this Agreement according to Sections 7.1,
7.2, 7.3 or 7.4.

7.7 Surviving any termination or expiration are:

 

  a. LICENSEE’s obligation to pay royalties and fees accrued as of the effective
date of any termination or expiration or accruing under Section 7.5;

 

  b. Any cause of action or claim of LICENSEE or LICENSOR, accrued as of the
effective date of any termination or expiration, because of any breach or
default by the other party; and

 

  c. The provisions of Sections 5.3, 7.1, 7.5, 7.6, 7.7, 7.8,7.9, 8.4, 9.5, 9.6,
9.7, 9.10. 9.11, 9.19, 9.20 and 9.21.

7.8 No relaxation, forbearance, delay or indulgence by either party in enforcing
any of the terms of this Agreement or the granting of time by either party to
the other shall prejudice, affect or restrict the rights and powers of the
former hereunder nor shall any waiver by either party of a breach of this
Agreement be considered as a waiver of any subsequent breach of the same or any
other provision hereof.

7.9 LICENSOR’s exercise of the right to terminate this Agreement under this
Article VII as a result of LICENSEE’s failure to meet any of the diligence
requirements under Sections 4.1 or 4.2, shall be LICENSOR’s sole and exclusive
remedy, and LICENSEE’s sole and exclusive liability, for LICENSEE’s failure to
meet any of the diligence requirements under Sections 4.1 or 4.2.

 

11



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

VIII. SUBLICENSE(S)

8.1 LICENSEE shall have the right to seek SUBLICENSES subject to the terms and
conditions of this Agreement as stated in Article II and as defined in this
Article VIII. AFFILIATES shall have no licenses under the LICENSED PATENT RIGHTS
unless such AFFILIATES are granted a SUBLICENSE. All SUBLICENSES will be
consistent with and subject to the applicable terms and conditions of this
Agreement. SUBLICENSEES shall have the right to further SUBLICENSE. For the
purposes of this Agreement, the LICENSEE shall be responsible to LICENSOR for
the acts and omissions of its SUBLICENSEES, including its SUBLICENSEES’
compliance with the applicable terms and conditions of this Agreement. Moreover,
it is understood and agreed that if an AFFILIATE or a SUBLICENSEE meets or
fulfills any or all of the obligations of LICENSEE under this Agreement, and/or
observes any of the terms or conditions hereof, then LICENSEE shall be deemed to
have met or fulfilled such obligations or observed such terms or conditions, as
the case may be. [* * *]

8.2 If LICENSEE licenses to a third party patent rights that have been licensed
or assigned to, or otherwise acquired by, LICENSEE other than under this
Agreement (“LICENSEE’s Patent Rights”), and LICENSEE believes, in good faith,
that such third party will infringe LICENSED PATENT RIGHTS in practicing the
LICENSEE’s Patent Rights, then LICENSEE will not separately grant a license to
such third party under LICENSEE’s Patent Rights without concurrently granting a
SUBLICENSE under LICENSED PATENT RIGHTS. [* * *] In the event that LICENSOR and
LICENSEE each owns [* * *] any LICENSED PATENT RIGHTS (“Joint Patents”),
LICENSEE may separately grant a license to any third party under its rights to
Joint Patents without the consent of LICENSOR, provided any such license
concurrently grants a SUBLICENSE under LICENSOR’s rights on the terms and
conditions described in this Article VIII. LICENSOR shall not grant a license to
any third party under any Joint Patents, or grant any third party the right to
use, practice or otherwise exploit any Joint Patents. [* * *]

8.3 The LICENSEE will notify LICENSOR of each SUBLICENSE granted hereunder and
provide LICENSOR with a redacted copy of each SUBLICENSE [* * *]. No portion of
such SUBLICENSE relevant to this Agreement will be redacted.

8.4 Upon termination of this Agreement for any reason, any or all SUBLICENSES
will remain in full force and effect at the sole discretion of the SUBLICENSEES,
and will be assigned to LICENSOR such that such SUBLICENSEES are in direct
privity with LICENSOR; provided, however, that each such SUBLICENSEE is in
material compliance with the applicable provisions of this Agreement as of the
effective date of such termination and agrees in writing to assume and be bound
by all of the obligations of LICENSEE under this Agreement that are applicable
to such SUBLICENSEE. In the event of termination of this Agreement and such
assignment of any SUBLICENSE, LICENSOR will not be bound by any grant of rights
broader than, nor will it be required to perform any obligation other than,
those rights and obligations contained in this Agreement. Moreover, pursuant to
such assignment, LICENSOR will have the sole right to modify each such assigned
SUBLICENSE but only to include rights of LICENSOR that are contained in this
Agreement, including the payment of [* * *].

IX. MISCELLANEOUS

9.1 Nothing in this Agreement shall create, or be deemed to create, a
partnership, or the relationship of principal and agent, between the parties.

 

12



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.2 Assignment. So long as LICENSEE is not in material breach of this Agreement,
LICENSEE may assign or otherwise transfer this Agreement and/or the rights
acquired by it hereunder upon obtaining consent from the LICENSOR for the same
(such consent will not be unreasonably withheld, delayed or conditioned such as
upon additional consideration). However, LICENSEE shall be free to assign this
Agreement or otherwise transfer its rights or obligations under this Agreement,
to an AFFILIATE, by operation of law pursuant to an acquisition, merger, sale of
stock or assets or consolidation of LICENSEE with or into a third party, or upon
the transfer or sale of all or substantially all of the business or assets to
which this Agreement pertains, in each case without obtaining any consent from
LICENSOR. LICENSEE shall give the LICENSOR written notice of LICENSEE’s
assignment or transfer of this Agreement within [* * *], along with a redacted
copy of such assignment agreement, pursuant to which such assignee or transferee
shall have agreed in writing to be bound by the terms and conditions of this
Agreement. No portion of such assignment agreement relevant to this Agreement
will be redacted. Upon completion of such assignment or transfer, the term
“LICENSEE” as used herein shall refer to such assignee or transferee. If
LICENSEE shall sell or otherwise transfer its entire business, and the
transferee shall not have agreed in writing to be bound by the terms and
conditions of this Agreement, within [* * *], the LICENSOR shall have the right
to terminate this Agreement upon [* * *] written notice to LICENSEE if such
transferee does not agree in writing to be bound by the terms and conditions of
this Agreement within such [* * *] period.

9.3 Section left intentionally blank.

9.4 LICENSEE shall provide appropriate patent notices on all finished, packaged
LICENSED PRODUCTS and/or provide for appropriate virtual marking on finished,
packaged LICENSED PRODUCTS as specified in the patent and other statutes, and
will require all SUBLICENSEES and/or AFFILIATES to do the same.

9.5 To the extent permitted by law, each party assumes all risks of personal
injury, bodily injury including death, and property damage to the extent caused
by the negligent acts or omissions of that party. LICENSEE shall at all times
during the term of this Agreement and thereafter indemnify, defend and hold
LICENSOR, VCU and VA, its trustees, directors, officers, employees and
affiliates (collectively, “Indemnitees”) harmless against all third party
claims, proceedings, demands and liabilities, including legal expenses
(collectively, “Liabilities”) arising out of the death of or injury to any
person or persons or out of any damages to property to the extent resulting from
the research, development, production, manufacture, sale, modification, use,
import or advertisement of LICENSED PRODUCTS by or on behalf of LICENSEE or its
AFFILIATES or SUBLICENSEES, or to the extent resulting from LICENSEE or its
AFFILIATES or SUBLICENSEES carrying out any obligation of LICENSEE hereunder.
LICENSEE’s obligations under this Section 9.5 shall not apply with respect to
any Liabilities that are due to the gross negligence of, or willful misconduct
by, any Indemnitee or VCU/ VA Personnel. LICENSEE’s indemnification obligations
under this Agreement shall in any event be conditioned upon the following:
(i) the indemnified party shall provide LICENSEE with prompt written
notification of any claim for which indemnity is sought; (ii) the indemnified
party shall cooperate with and permit LICENSEE to assume full control of the
defense and settlement of such claim; and (iii) the indemnified party shall not
agree to dispose of or settle any such claim without the prior written consent
of LICENSEE.

9.6 LICENSEE shall obtain and carry in full force and effect during the term
hereof and for a period of [* * *] after any termination or expiration,
commercial, general liability insurance. Such insurance shall be written by a
reputable company authorized to do business in the Commonwealth of Virginia,
shall list LICENSOR, VCU and VA as an additional insured thereunder, shall be
endorsed to include LICENSED PRODUCTS liability coverage and shall require
reasonable written notice to be given to

 

13



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

LICENSOR prior to any cancellation or material change thereof. The limits of
such insurance shall not be less than [* * *] per occurrence with an aggregate
of [* * *] for personal injury or death, and [* * *] for property damage.
LICENSEE shall provide LICENSOR with Certificates of Insurance evidencing same.

9.7 Limitation on Liability. LICENSEE shall not be liable to LICENSOR, VA or VCU
for any special, indirect, incidental, punitive or consequential damages
(including without limitation, damages resulting from loss of use, loss of
profits, interruption or loss of business or other economic loss) arising out of
this Agreement or with respect to LICENSEE’s performance or non-performance
hereunder, even if LICENSEE knew or should have known of the possibility of such
damages.

9.8 Representations and Warranties; Disclaimers.

 

  (a) LICENSOR REPRESENTS AND WARRANTS ON BEHALF OF ITSELF, VCU AND VA, IN
ACCORDANCE WITH THE IIA, THAT [* * *].

 

  (b) LICENSOR REPRESENTS (I) TO THE BEST OF ITS KNOWLEDGE [* * *]; (II) TO THE
BEST OF ITS KNOWLEDGE [* * *], (III) TO THE BEST OF ITS KNOWLEDGE, ON THE
EFFECTIVE DATE OF THIS AGREEMENT, [* * *], AND (IV) UPON EFFECTIVE DATE, [* *
*].

 

  (c) EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED AS (I) A WARRANTY OR REPRESENTATION BY
LICENSOR AS TO THE VALIDITY OR SCOPE OF ANY LICENSED PATENT RIGHTS, (II) A
WARRANTY OR REPRESENTATION THAT ANYTHING MADE, USED, IMPORTED, DEVELOPED,
PROMOTED, OFFERED FOR SALE, SOLD, OR OTHERWISE DISPOSED OF UNDER ANY LICENSE
GRANTED IN THIS AGREEMENT DOES NOT OR WILL NOT INFRINGE PATENTS, TRADE SECRETS
OR OTHER PROPRIETARY RIGHTS OF THIRD PARTIES; (III) AN OBLIGATION TO BRING OR
PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT;
(IV) CONFERRING THE RIGHT TO USE IN ADVERTISING, PUBLICITY OR OTHERWISE ANY
TRADEMARK, TRADE NAME, OR NAMES, OR ANY CONTRACTION, ABBREVIATION, SIMULATION OR
ADAPTATION THEREOF OF VCU, VA OR LICENSOR; (V) CONFERRING BY IMPLICATION,
ESTOPPEL OR OTHERWISE ANY LICENSE OR RIGHTS UNDER ANY PATENTS OF LICENSOR OTHER
THAN THE LICENSED PATENT RIGHTS; (VI) ANY OTHER REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, UNLESS SPECIFIED IN THIS AGREEMENT; (VII) DIRECTLY OR
INDIRECTLY OPERATING OR APPLYING AS A WAIVER OF SOVEREIGN IMMUNITY BY THE
COMMONWEALTH OF VIRGINIA; OR (VIII) IMPOSING ANY OBLIGATION OR ANY LIABILITY ON
ANY PARTY CONTRARY TO THE LAWS OF THE COMMONWEALTH OF VIRGINIA. LICENSOR
DISCLAIMS AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE LICENSED RIGHTS, OR ANY
LICENSED PRODUCTS.

 

  (d) OTHER THAN AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, LICENSEE MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR GUARANTEES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OR GUARANTEES THAT LICENSEE OR ANY AFFILIATE OR SUBLICENSEE
WILL SUCCESSFULLY DEVELOP, REGISTER, OBTAIN REGULATORY APPROVAL FOR, MANUFACTURE
OR COMMERCIALIZE ANY LICENSED PRODUCTS, OR THAT ANY LICENSED PRODUCT WILL BE
MERCHANTABLE, FIT FOR ITS INTENDED PURPOSE OR [* * *]

 

14



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.9 For the purposes of this Agreement “Force Majeure” means any circumstances
beyond the reasonable control of either party including, without limitation, any
strike, lock-out, labor dispute or other form of industrial action, acts of God,
acts of government (including injunctions), fire, flood, earthquake, breakdown
of plant, damage to or loss, shortage or unavailability of equipment, facilities
or materials, failure of suppliers, unavailability of utilities, common carriers
or manufacturing, casualty or accident, civil commotion, acts of public enemies,
acts of terrorism or threat of terrorist acts, blockage or embargo and the like.
If either party is affected by Force Majeure, it shall forthwith notify the
other party of the nature and extent thereof. Neither party shall be deemed to
be in breach of this Agreement, or otherwise be liable to the other, by reason
of any delay in performance, or the non-performance, of any of its obligations
under this Agreement, to the extent that such delay or non-performance is due to
any Force Majeure of which it has notified the other party, and the time for
performance of that obligation shall be extended accordingly. If the Force
Majeure in question prevails for a continuous period in excess of [* * *], the
parties shall enter into bona fide discussions with a view to alleviating its
effects, or to agreeing upon such alternative arrangements as may be fair and
reasonable.

9.10 LICENSEE shall not use the names or trademarks of LICENSOR, nor any
adaptation thereof, nor the names of any of its employees, in any advertising,
promotional or sales literature without prior written consent obtained from
LICENSOR, or said employee, in each case, except that the LICENSEE may state
that it is a LICENSEE of LICENSOR with respect to the LICENSED TECHNOLOGY and/or
LICENSED PATENT RIGHTS.

9.11 Any notice or payment required to be given to either party will be deemed
to have been properly given and to be effective:

 

  a. on the date of delivery if delivered in person;

 

  b. on the date of mailing if mailed by first-class certified mail, postage
paid; or

 

  c. on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment;

to the respective addresses given below, or to another address as designated in
writing by the party changing its address.

VIRGINIA COMMONWEALTH UNIVERSITY

INTELLECTUAL PROPERTY FOUNDATION

President

Box 980568

800 E. Leigh Street, Suite 113

Virginia Commonwealth University

Richmond, VA 23298-0568

DURECT CORPORATION

Attn: Legal Department

DURECT Corporation

10260 Bubb Road

Cupertino, CA 95014

 

15



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.12 This Agreement contains the entire and only agreement and understanding
between the parties and supersedes all preexisting and contemporaneous
agreements, including the Option Agreement, between them respecting its subject
matter. The SRA, the Bilateral Confidentiality Agreement between LICENSEE and
VCU dated [* * *] (the “CDA”) and the Outgoing Materials Transfer Agreement
between LICENSEE and VCU dated [* * *] shall continue in full force and effect
in accordance with their terms. Any representation, promises, or condition in
connection with such subject matter which is not incorporated in this Agreement
shall not be binding on either party. No modification, renewal, waiver, and no
termination of this Agreement or any of its provisions shall be binding upon the
party against whom enforcement of such modification, renewal, waiver or
termination is sought, unless made in writing and signed on behalf of such party
by one of its duly authorized officers. As used herein: the word “termination”
includes any and all means of bringing an end prior to its expiration by its own
terms this Agreement, or any provisions thereof, whether by release, discharge,
abandonment or otherwise. This Agreement may not be amended except by written
agreement of the parties.

9.13 This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Commonwealth of Virginia, U.S.A., except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted. Any legal
action or proceeding relating to this Agreement or any document or instrument
related hereto shall be brought only in the courts of the Commonwealth of
Virginia in Richmond, Virginia, and by its execution and delivery of this
Agreement, LICENSEE hereby accepts for itself and in respect to its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.

9.14 This Agreement may be executed in one or more counterparts and any party
hereto may execute any such counterparts each of which shall be deemed an
original and all of which, taken together, shall constitute but one and the same
document. It shall not be necessary in making proof of this document or any
counterpart hereof to produce or account for any of the other counterparts.

9.15 The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity and unenforceability
shall not in any way affect the validity or enforceability of the remaining
provisions hereof. In the event the validity or unenforceability of any
provision of this Agreement is brought into question because of the decision of
a court of competent jurisdiction, the parties by mutual written agreement may
revise the provision in question or may delete it entirely so as to comply with
the decision of said court.

9.16 The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar failure to perform any such term or
condition by the other party.

9.17 It is understood that LICENSOR and VCU are subject to United States laws
and regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the United States Department of Commerce Export
Administration Act of 1979). The transfer of such items may require a license
from the appropriate agency of the United States Government and/or written
assurances by LICENSEE that LICENSEE shall not export data or commodities to
certain foreign countries without prior approval of such agency. LICENSOR
neither represents that license shall not be required nor, if required, it shall
be issued.

 

9.18 All reports and documents to be forwarded to LICENSOR shall be in the
English language.

 

16



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.19 Proprietary Information.

 

  (a) Each party solely owns its Proprietary Information. Each party shall treat
Proprietary Information received from the other party with the same degree of
care with which it treats its own Proprietary Information, but in any event no
less than a reasonable degree of care, and further agrees not to disclose such
Proprietary Information to a third party without prior written consent from the
party disclosing Proprietary Information. Notwithstanding the foregoing,
LICENSEE may disclose the existence and terms of this Agreement and the
Proprietary Information of LICENSOR, VA or VCU to: (i) LICENSEE’s employees,
agents and contractors on a need to know basis for the purpose of LICENSEE
performing its obligations and exercising its rights under this Agreement,
including without limitation, those persons and entities involved in research,
development, manufacturing, marketing, promotion, distribution, sale and/or
commercialization of LICENSED PRODUCTS, LICENSED TECHNOLOGY and/or LICENSED
PATENT RIGHTS, and (ii) its AFFILIATES and actual and potential acquirers,
investors, assignees, transferees, licensees (including SUBLICENSEES) and other
business partners, in each case under conditions of confidentiality. LICENSOR
may disclose this Agreement and the Proprietary Information of LICENSEE to the
VA in accordance with the IIA; provided that LICENSOR (i) only submits to the VA
the Proprietary Information of LICENSEE that is necessary to meet the
requirements under Article 5.2 of the IIA, (ii) labels any and all Proprietary
Information of LICENSEE as “confidential” and takes whatever measures are
otherwise required in order for Proprietary Information of LICENSEE to be
received and treated by VA as confidential under the IIA, and (iii) in instances
in which LICENSOR is aware, gives LICENSEE prior written notice of VA’s
disclosure of any Proprietary Information of LICENSEE as required by law, court
order or regulation and an opportunity to participate in drafting a protective
order or otherwise limiting the disclosure to the extent possible.

 

  (b) Proprietary Information of LICENSEE shall include without limitation, [* *
*].

 

  (c) Neither party shall use the Proprietary Information of the other party
other than in performing its obligations or exercising its rights under this
Agreement which, in the case of LICENSEE shall include without limitation, in
connection with LICENSEE’s preparation and filing of regulatory submissions with
regulatory authorities, design and conduct of clinical trials, and obtaining
and/or maintaining regulatory approvals for LICENSED PRODUCTS.

 

  (d) The foregoing obligations of non-disclosure and non-use do not apply to
Proprietary Information which: (i) was known to the recipient (or in the case of
LICENSEE, its AFFILIATES or SUBLICENSEES) prior to the disclosure hereunder as
shown by the recipient’s (or its AFFILIATES’ or SUBLICENSEES’) prior written
records; (ii) was received by recipient (or in the case of LICENSEE, its
AFFILIATES or SUBLICENSEES) from a third party not under an obligation of
confidence to the discloser; (iii) is in the public domain at the time of
disclosure hereunder or subsequently entered the public domain without the fault
of the recipient or anyone to whom the recipient disclosed the Proprietary
Information; or (iv) has been independently developed by an employee of
recipient (or in the case of LICENSEE, its AFFILIATES or SUBLICENSEES) who has
not had knowledge of or access directly or indirectly to Proprietary
Information, and recipient or its AFFILIATES or SUBLICENSEES can substantiate
any claim of independent development by written evidence; or (v) is approved for
release by written authorization of the discloser.

 

  (e) Unless otherwise agreed to in writing by the parties, the parties shall be
subject to the confidentiality, non-disclosure and non-use obligations hereunder
with respect to the Proprietary Information of the other party during the term
hereof and for a period of [* * *] following the expiration or earlier
termination of this Agreement.

 

17



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

  (f) A recipient of Proprietary Information may disclose that portion of the
other party’s Proprietary Information if and to the extent recipient is required
to make such disclosure pursuant to law or governmental regulation or to any
governmental entity having jurisdiction (including a court of competent
jurisdiction), provided recipient promptly notifies the other party in writing
as soon as reasonably practical or possible, prior to such disclosure, of the
receipt of such request, and takes reasonable and lawful actions to avoid and/or
minimize the extent of such disclosure and seeks to obtain confidential
treatment based on advice of their legal counsel or provides assistance to the
other party in obtaining a protective order therefor if reasonably requested by
the other party. For the avoidance of doubt, this Section 9.19(f) shall also
apply with respect to any Freedom of Information Act (FOIA) requests that may be
made with respect to this Agreement including any of its Appendices, or any
other Proprietary Information of LICENSEE. To the extent permitted by law,
LICENSOR agrees to redact any enabling titles of any unpublished patent
applications (as well as such unpublished patent applications) listed in
Appendix A, and Appendix B, from any disclosures required to be made under law
or regulation or by any court, including under FOIA, and to allow LICENSEE to
review, in advance of any such disclosure, the proposed disclosure and to take
into account in good faith any comments that LICENSEE may provide with respect
to such proposed disclosure.

 

  (g) Notwithstanding the foregoing or anything to the contrary herein, LICENSEE
and its AFFILIATES and SUBLICENSEES may disclose Proprietary Information if
required by (i) laws, rules or regulations of a securities exchange or other
government agency, such as the Securities and Exchange Commission, (ii) a
governmental authority or agency for purposes of obtaining or maintaining
approval to test or market a LICENSED PRODUCT, or (iii) a patent office for the
purposes of filing, prosecuting or otherwise obtaining or maintaining
intellectual property rights. In addition to the foregoing, LICENSEE and its
AFFILIATES and SUBLICENSEES may disclose the terms of this Agreement in
footnotes to their financial statements, to the extent required under generally
accepted accounting principles.

 

  (h) Upon any termination or expiration of this Agreement, each party shall
promptly return to the other party (or destroy at the other party’s written
election) any and all Proprietary Information of the other party (including
copies, summaries, excerpts, extracts or other reproductions and embodiments
thereof) in any form including electronic form (including electronic media such
as DVD, CD-ROM, electronic copies or any material resident in the hard or
external drive of any computer), and any other materials otherwise containing or
reflecting any Proprietary Information of the other party that is in such
party’s possession, custody or control. Notwithstanding the foregoing, each
party may retain one (1) copy of the other party’s Proprietary Information for
the sole purposes of monitoring its ongoing obligations hereunder.

 

  (i) The parties may disclose the existence of this Agreement which, in the
case of LICENSOR, shall be limited to disclosure to the extent required by VCU
policies and further limited to describing in general terms the LICENSED
TECHNOLOGY and LICENSED PATENT RIGHTS as follows: the name and number of any
published patent application or patent that is included in the LICENSED PATENT
RIGHTS, non-enabling titles of any unpublished patent applications listed in
Appendix A and the fact that the LICENSED PATENT RIGHTS have been licensed to
LICENSEE. LICENSOR shall notify LICENSEE in writing in advance of any required
disclosure of the existence of this Agreement and/or description of the LICENSED
TECHNOLOGY or LICENSED PATENT RIGHTS, which in each case shall be subject to
LICENSEE’s review and comment.

 

18



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.20 Publications. LICENSOR agrees not to publish, present or otherwise disclose
any Proprietary Information of LICENSEE. LICENSEE shall be furnished copies of
any proposed disclosure, publication or presentation (including any
modifications thereof which LICENSEE has not yet reviewed) containing or
referring to any LICENSED TECHNOLOGY or LICENSED PATENT RIGHTS at least [* * *]
before submission of such proposed disclosure, publication or presentation. With
regard specifically to modification(s) to a disclosure, publication or
presentation that LICENSEE has already reviewed prior to such modification(s),
LICENSOR agrees that any Proprietary Information of LICENSEE which has been
identified in writing by LICENSEE shall be deleted from the disclosure,
publication or presentation and LICENSOR shall send LICENSEE a statement
verifying that this has been done along with a final copy including the
revision. In no event shall LICENSEE’s review of any modification to a
disclosure, publication or presentation exceed the original [* * *] review
period unless LICENSEE requests delay for patent protection. During its review
period(s), LICENSEE shall have the right to review the material for Proprietary
Information of LICENSEE and to assess the patentability of any invention
described in the material. If LICENSEE decides that a patent application should
be filed, the disclosure, publication or presentation shall be delayed an
additional [* * *] or a shorter period of time if LICENSEE consents in writing,
whichever is sooner. At LICENSEE’s written request, Proprietary Information of
LICENSEE shall be deleted. For the avoidance of doubt, proposed disclosures from
LICENSOR to VCU shall be deemed and treated as proposed disclosures for the
purposes hereof. Although LICENSEE shall have the option not to include its name
on any publication or presentation, at LICENSEE’s request, any disclosure,
publication or presentation made by LICENSOR and relating to LICENSED TECHNOLOGY
or LICENSED PATENT RIGHTS shall acknowledge LICENSEE’s contribution thereto in
accordance with customary scientific practice.

9.21 Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

 

19



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as first above written.

AGREED AND ACCEPTED:

 

DURECT CORPORATION: By:

/s/ James E. Brown

Date:

December 5, 2012

Title

C.E.O.

VIRGINIA COMMONWEALTH UNIVERSITY

INTELLECTUAL PROPERTY FOUNDATION

By:

/s/ Ivelina S. Metcheva

Date:

December 5, 2012

Ivelina S. Metcheva, Ph.D., MBA

Director, VCU Office of Technology Transfer

President VCU Intellectual Property Foundation

 

20



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

APPENDIX A

LICENSED PATENT RIGHTS

[* * *]

 

21



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Proprietary Information

APPENDIX B

FEES AND ROYALTIES

[* * *]

 

22



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

APPENDIX C

IIA

 

23